COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-396-CV

IN RE ARCH INSURANCE COMPANY AND                                    RELATORS
ARCH REINSURANCE COMPANY
                          ------------

                            ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION 1



                                     ------------

        The court has considered relators’ petition for writ of mandamus and

emergency motion for temporary stay and is of the opinion that relief should be

denied. Accordingly, relators’ petition for writ of mandamus and emergency

motion for temporary stay are denied.

        Relators shall pay all costs of this original proceeding, for which let

execution issue.




                                                    PER CURIAM


PANEL: MCCOY, DAUPHINOT, and GARDNER, JJ.



   1
        See Tex. R. App. P. 47.4.
DELIVERED: December 10, 2009




                               2